PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/912,717
Filing Date: 6 Mar 2018
Appellant(s): LENZI et al.



__________________
Thi D. Dang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 18, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-10, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US Patent Application 2015/0344686 (already of record)) in view of Lenzi (US Patent Application 2017/0043552 (already of record)).
Regarding claims 1, 3-10, 12, 14-18, Shimizu et al teaches two or more layers containing a reinforcement fiber [A] and the thermosetting resin [B] such layer is referred to as “fiber layers” and a resin layer containing thermoplastic resin particles [C] and the thermosetting resin [B]  such layer is referred to as the “intralaminar region/layer” between the “fiber layers” in order to produce a fiber-reinforced composite material with high level intralaminar fracture toughness and impact resistance (which satisfies claimed resin in the intralaminar region and layer impregnating the reinforcing fibers has the same composition and [C] satisfies claimed polymeric toughening particles (P1)) (Paragraphs 53, 86).  Shimizu et al further teaches a curable thermosetting epoxy resin (Paragraphs32-33, 41, 51).  Shimizu et al further teaches the thermosetting resin can have a mixture of two or more resins and epoxy resins are preferred; the epoxy resins having two or more epoxy groups (Paragraphs 31-36).  Shimizu et al further teaches a thermoplastic resin soluble in the epoxy resin may be added (which satisfies claimed homogeneous mixture) (Paragraph 76).  Shimizu et al further teaches a homogeneous prepreg 
In the same field of endeavor, Lenzi teaches a prepreg material for aircrafts having a layer comprising thermally expandable particles to provide burn through resistance in a curable matrix resin (Paragraphs 21-25, 34).  Lenzi further teaches the thermally expandable particles are intumescent materials which expand upon exposure to high temperatures, preferably in the range of 200-250°C such as melamine and ammonium polyphosphate and mixtures thereof (Paragraphs 40-41).  Lenzi further teaches 20-60wt% of the expandable particles (Paragraph 47).  Lenzi further teaches up to 30% of ammonium polyphosphate as a flame retardant and smoke suppressant (Paragraph 66).  Lenzi further teaches the addition of other known additives for modifying properties of the matrix resin such as toughening agents PES and PEES (Paragraphs 60-61).

With regard to the weight ratio of P1:P2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a weight ratio within the instantly claimed range in Shimizu et al in view of Lenzi as Shimizu et al teaches 1-20mass% if P1 and Lenzi teaches 20-60mass% of P2, which overlaps the instantly claimed weight ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to 5-40wt% of P1 and P2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 5-40wt% of the P1 and P2 in the layer in Shimizu et al in view of Lenzi as Shimizu et al teaches 1-20mass% if P1 and Lenzi teaches 20-60mass% of P2, which overlaps the instantly claimed weight ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US Patent Application 2015/0344686 (already of record)) in view of Lenzi (US Patent Application 2017/0043552 (already of record)) as applied to claims 1, 3-10, 12, 14-18 above, and in further view of Kurumatani et al (US Patent Application 2005/0256234 (already of record)).
Regarding claim 11, Shimizu et al and Lenzi disclose the invention substantially as claimed.  Shimizu et al and Lenzi teach the features above.  However, Shimizu et al and Lenzi fail to specifically disclose ammonium polyphosphate encapsulated with melamine.
In the same field of endeavor, Kurumatani et al teaches a melamine coated ammonium polyphosphate as a flame retardant that provides flame retardant properties to the resin (Paragraphs 15, 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a melamine coated ammonium polyphosphate as the intumescent/flame retardant (P2) particles in Shimizu et al and Lenzi because the broad teachings of Lenzi teaches the incorporation of both melamine and ammonium polyphosphate as intumescent materials and also ammonium polyphosphate as a flame retardant in the prepreg; hence, it would only be obvious to the ordinary artisan to provide a melamine coated ammonium polyphosphate as the intumescent/flame retardant (P2) particles in Shimizu et al and Lenzi.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US Patent Application 2015/0344686 (already of record)) in view of Lenzi (US Patent Application 2017/0043552 (already of record)) as applied to claims 1, 3-10, 12, 14-18 above, and in further view of Griffin et al (US Patent Application 2012/0164455 (already of record)).
Regarding claim 13, Shimizu et al and Lenzi disclose the invention substantially as claimed.  Shimizu et al and Lenzi teach the features above.  However, Shimizu et al and Lenzi fail to specifically disclose soluble polymeric toughening particles.
In the same field of endeavor, Griffin et al teaches epoxy resin compositions and two types of interlaminer polymer toughening particles in the epoxy resin, one insoluble and one partially soluble (Abstract, Paragraph 35) which impart a good balance of notched tension and compression properties, good fracture toughness and open hole tensile and compression strength of materials made from both toughening particles in the epoxy resin systems (Paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided soluble polymeric toughening particles in the interlaminar region/layer of Shimizu et al in view of Lenzi in order to impart a good balance of notched tension and compression properties, good fracture toughness and open hole tensile and compression strength of materials made from insoluble polymeric toughening particles, which is already taught in Shimizu et al in combination with soluble polymeric toughening particles as taught in Griffin et al.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US Patent Application 2015/0344686 (already of record)) in view of Lenzi (US Patent Application 2017/0043552 (already of record)) as applied to claims 1, 3-10, 12, 14-18 above, and in further view of Spencer et al (US Patent Application 2012/0164373 (already of record)).
Regarding claims 19-20, Shimizu et al and Lenzi disclose the invention substantially as claimed.  Shimizu et al and Lenzi teach the features above.  However, Shimizu et al and Lenzi fail to specifically disclose the curable resin is an epoxy reacted with a phosphinic acid derivative or DOPO.
In the same field of endeavor, Spencer et al teaches a fibre reinforced prepreg (Abstract, Paragraph 11).  Spencer et al teaches a nonhalogenated epoxide resin reacted with a phosphorus compound such as a phosphinic acid derivative such as DOPO to provide fire retardancy to the epoxide backbone (Paragraphs 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an epoxy resin reacted with a phosphinic acid derivative or DOPO in order to provide fire retardancy to the epoxide backbone matrix as taught in Spencer et al. 

(2) Response to Argument
With respect to the obviousness rejection over Shimizu et al in view of Lenzi, Appellant argues that neither Shimizu et al nor Lenzi teach or suggests relative amounts of the thermoplastic resin particles and expandable particles in the same composite, hence, the ratio of (P1) and (P2) would not have been obvious in view of Shimizu et al and Lenzi.  Appellant In Re Wertheim does not apply to the current case because In Re Wertheim is directed to obviousness of numerical ranges and not a weight ratio.  The Examiner respectfully disagrees with the above argument because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Both Shimizu et al (Abstract) and Lenzi (Paragraphs 21-25, 34) teach composites/prepreg materials for use in aircrafts.  Moreover, the composite material of Shimuzi et al requires high heat resistance required for airplane material, wherein Lenzi teaches 20-60wt% of expandable particles in a composite to provide burn through resistance and smoke suppressant properties to the prepreg material.  Likewise, Shimuzi et al further teaches the addition of other inorganic fillers/components (Paragraphs 76, 96).  Hence, it would only have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the expandable particles (i.e. melamine or ammonium polyphosphate) in Shimizu et al in view of Lenzi in order to provide the intralaminar region/layer of Shimuzi et al with burn through resistance, flame retardancy and smoke suppressant properties as taught in Lenzi.  Lenzi specifically teaches 20-60wt% of the expandable particles in order to provide the composite with burn through resistance, flame retardancy and smoke suppressant properties; thus, it would only be obvious to the ordinary artisan to add 20-60wt% of the expandable particles (i.e. melamine or ammonium polyphosphate) in the intralaminar region/layer of Shimizu et al, as Lenzi teaches the expandable particles are effective in this amount in order to provide the burn through resistance, flame retardancy and smoke suppressant properties.  A teaching of 1-20wt% P1 In Re Wertheim is directed to obviousness of numerical ranges and not a weight ratio, the Examiner respectfully disagrees with the above argument because the overlapping/obviousness of the ranges of P1 and P2 taught in Shimizu et al and Lenzi necessarily encompass the claimed weight ratio of P1:P2.
Appellant further argues that Lenzi’s prepreg material is used as an outer protective layer and Shimizu’s material is an intralaminar region formed between fiber layers.  The Examiner respectfully disagrees with the above argument because Lenzi teaches the protective prepreg material as a layer at the top or near the top of the composite structure (Paragraph 34).  Also, Lenzi teaches layers of multiple structural prepreg plies (Paragraph 75), therefore, the teachings in Lenzi are not limited to the outermost layer of a composite material as Appellant asserts.  Likewise, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant further argues that the combination of polymeric toughening particles and fire retardant particles produce a synergistic effect as shown in Examples 1-3 in the instant specification.  The Examiner respectfully disagrees with the above argument because the instant claims are not commensurate in scope with the showing in Examples 1-3.  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be In re Greenfield, 197 USPQ 227.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 24, 2021

Conferees:
/AMINA S KHAN/Acting Supervisory Patent Examiner, Art Unit 1761       

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                                                                                                                                                                                                                         
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.